Listing Report:Supplement No. 108 dated Nov 23, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 365872 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 17.00% Starting borrower rate/APR: 18.00% / 20.21% Starting monthly payment: $361.52 Auction yield range: 11.29% - 17.00% Estimated loss impact: 10.40% Lender servicing fee: 1.00% Estimated return: 6.60% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Jul-1987 Debt/Income ratio: 26% Credit score: 720-739 (Nov-2009) Current / open credit lines: 13 / 11 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 33 Length of status: 2y 3m Amount delinquent: $0 Revolving credit balance: $9,444 Occupation: Professor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 59% Stated income: $25,000-$49,999 Delinquencies in last 7y: 4 Homeownership: No Inquiries last 6m: 0 Screen name: ProCom Borrower's state: Missouri Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit cards Purpose of loan: I will be using this loan to pay off credit cards. I have paid off approximately $10,000 in credit card debt during the past three years and I owe about $10,000. I also paid off my car during this time period.My financial situation: I am employed full-time at a small university where I am able to teach extra classes for additional funds which I will do this fall. The salary listed here does not include additional income I generate from teaching extra classes and performing legal work. My total income for this year will be approximately $50,000 which I can document. I chose to list only my base salary on this application because my additional teaching load varies each year.Monthly net income: $ 2,300Monthly expenses: $ ??Housing: $?670??Insurance: $0??Car expenses: $?215 (gas and insurance)??Utilities: Phone, cable, internet: $ 175??Food, entertainment: $ 350??Clothing, household expenses $ 50??Credit cards and other loans: $?550??Other expenses: $?100 (haircut, prescription, and gym) Information in the Description is not verified. Borrower Payment Dependent Notes Series 427698 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,900.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 9.94% Starting borrower rate/APR: 10.94% / 13.06% Starting monthly payment: $62.15 Auction yield range: 4.29% - 9.94% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Apr-1995 Debt/Income ratio: 41% Credit score: 780-799 (Nov-2009) Current / open credit lines: 12 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 30 Length of status: 2y 4m Amount delinquent: $0 Revolving credit balance: $2,957 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 42% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 2 Screen name: pie9 Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit cards Purpose of loan:This loan will be used to? I will use this loan to pay off one of my high interest Credit Cards.? The amount I am saving?in interest will go into a savings account for a down payment on a house. It is my goal to be credit card free by the time I'm 35, which is in 3 years.I am a good candidate for this loan because? I am responsible and will make my payments in a timely manner. I am also very determined to be free of credit cards and debt. Thank You. Information in the Description is not verified. Borrower Payment Dependent Notes Series 428694 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 11.29% Starting borrower rate/APR: 12.29% / 14.43% Starting monthly payment: $166.76 Auction yield range: 11.29% - 11.29% Estimated loss impact: 10.24% Lender servicing fee: 1.00% Estimated return: 1.05% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Apr-1994 Debt/Income ratio: 19% Credit score: 640-659 (Nov-2009) Current / open credit lines: 13 / 11 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 45 Length of status: 5y 6m Amount delinquent: $0 Revolving credit balance: $6,656 Occupation: Other Public records last 12m / 10y: 0/ 1 Bankcard utilization: 73% Stated income: $75,000-$99,999 Delinquencies in last 7y: 6 Homeownership: No Inquiries last 6m: 3 Screen name: dan-o805 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 2 On-time: 36 ( 100% ) 640-659 (Latest) Principal borrowed: $8,000.00 < mo. late: 0 ( 0% ) 640-659 (Jul-2008) 620-639 (Mar-2008) 620-639 (Feb-2008) 640-659 (Jan-2008) Principal balance: $2,112.03 1+ mo. late: 0 ( 0% ) Total payments billed: 36 Description paying off my credit cards Purpose of loan:Two pay off two credit cards because the finance charges are to highMy financial situation:I am a good candidate for this loan because? the first two loans i got before i was never late on a payment and I payed off one alreadyMonthly net income: $ 3500Monthly expenses: $
